In a proceeding to compel an alleged fiduciary to account, order of the Surrogate’s Court, Kings County, denying motion for a further examination of respondent before trial reversed, on the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. An inquiry with respect to the profits made by the alleged fiduciary is proper in that it is material to determine, in conjunction with alleged inadequacy of rent paid by the alleged fiduciary, the amount thereof obtained from the unique property which is involved. Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.